DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 4 August 2022 (hereinafter “Reply”) has been entered.
	
Status of the Claims
Claims 1-4, 8, 10, 17, and 20 are currently amended.
Claims 1-20 are pending.
	
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, there does not appear to be adequate support for the following newly amended/added limitation: “automatically detect that a web-based page in an application is a user-modifiable form based on detection of one or more fillable form fields in the web-based page.” Applicant should specifically indicate support in the original disclosure for new or amended claims. MPEP §§ 2163(II)(A)(3)(b), 2163.06(I). Applicant has not specifically indicated support for the newly amended/added claim limitation. Furthermore, a review by the Examiner of the original disclosure failed to find sufficient description of detecting that a web page is user-modifiable based on detection of one or more fillable for fields in the web page.
Additionally, this claim defines the invention in functional language specifying a desired result. A claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. MPEP § 2163.03(V). Specifically, a software-related claim must adequately describe, in sufficient detail, a computer and algorithm that achieves the claimed functionality. Id. § 2161.01(I). With regards to the claim at issue, the written description fails to provide an algorithm for detecting one or more fillable form fields in the web page.
Claims 2-9 are rejected for substantially the same reasons indicated above for claim 1, at least due to their dependence on the claim.
Additionally, claim 8 defines the invention in functional language specifying a desired result. A claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. MPEP § 2163.03(V). Specifically, a software-related claim must adequately describe, in sufficient detail, a computer and algorithm that achieves the claimed functionality. Id. § 2161.01(I). With regards to the claim at issue, the written description fails to provide an algorithm for allowing a backend plugin to implement the frontend portion of the disclosed invention. 
Claims 10-20 are rejected for substantially the same reasons given above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “identify the one or more fillable form fields [sic] candidates within the user modifiable form.” There is insufficient antecedent basis for the phrase “the one or more fillable form fields candidates.” See MPEP § 2173.05(e).
Claims 2-9 are rejected for substantially the same reason indicated above for claim 1, at least due to their dependence on the claim.
Claims 10-20 are rejected for substantially the same reasons given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kita, US 2009/0300505 A1, in view of Goodsitt et al., US 2021/0294967 A1.
Regarding claim 1, Kita teaches a system for storing user input information from a live web-based form automatically, the system comprising: one or more processors; and computer readable media having computer-executable instructions stored thereon which, when executed by the processor, cause the one or more processors to: 
Automatically detect that a web-based page in an application is a user-modifiable form based on detection of one or more fillable form fields in the web-based page; identify the one or more fillable form fields candidates within the user modifiable form; … detect user input in at least one of the one or more fillable form field candidates within the user modifiable form; receive, from the at least one of the one or more fillable form field candidates, the user input; automatically record the user input for the at least one of the one or more fillable form field candidates; transmit and store the recorded user input; and following the processor transmission of the recorded user input to a local cache and the fillable form being closed, automatically restore the recorded user input from the local cache into the fillable form field candidates in the user modifiable form n upon reopening of the user modifiable form. Kita discloses a system that renders a web page including input fields. Kita ¶ 52. The system renders the input fields by detecting tags (e.g., <textarea>) within a corresponding HTML file. Id. ¶ 139. The system monitors entry of user input into the input fields. Id. ¶¶ 57, 62. The system records each user input and identifies the corresponding input field by identifying a unique ID for each corresponding input field. Id. ¶¶ 70, 139. The user input may be restored to the form field when the form field is redisplayed (e.g., after an application restart). Id. ¶¶ 63-65. 
Kita does not explicitly disclose, but Goodsitt teaches receive identification credentials for a user; based on the identification credentials, authorize the user to input information into the user modifiable form. In Goodsitt, a user may be authorized to input information into a form based on received identification credentials. Goodsitt fig. 4 (step 409), ¶ 57.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Kita’s form filling system with Goodsitt’s process of authorizing a user to fill a form based on credentials. Such a modification would aid in maintaining the privacy of information in a form. See Goodsitt ¶ 4.
Regarding claim 2, which depends on claim 1, Kita teaches wherein the user input is recorded in a server. Kita figs. 1 (server 18), 10 (server 62).
Regarding claim 3, which depends on claim 1, Kita teaches wherein the user input is recorded in a local cache. Kita fig. 10 (entry storage processing unit 60).
Regarding claim 4, which depends on claim 1, Kita teaches wherein the user input is recorded in a cloud-based database. Kita fig. 1 (server 18, data recording unit 20).
Regarding claim 5, which depends on claim 4, Kita does not explicitly disclose, but Official Notice is taken of wherein the cloud-based database is an infinity database [sic]. The Official Notice is considered admitted prior art as Applicant has either failed to traverse the Official Notice or the traversal was inadequate. See MPEP § 2144.03(C). 
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Kita’s system for storing user input in a cloud-based database with the Official Notice that InfinityDB is a well-known, conventional technology for storing information. Such a modification would be the simple combination of two known systems to yield predictable results.
Regarding claim 6, which depends on claim 1, Kita teaches wherein a system code is injected into a frontend code of the application. Kita ¶¶ 55-56.
Regarding claim 7, which depends on claim 6, Kita teaches wherein the system code is a javascript [sic] file which hooks into a document object management system of the user device. Kita ¶¶ 55-56, 139-144.
Regarding claim 8, which depends on claim 1, Kita teaches wherein the computer executable instructions are added as a package import into an application backend system. Kita ¶¶ 55-56, 109.
Regarding claim 9, which depends on claim 8, Kita does not explicitly disclose, but Official Notice is taken of wherein the package import is added as a Python file. The Official Notice is considered admitted prior art as Applicant has either failed to traverse the Official Notice or the traversal was inadequate. See MPEP § 2144.03(C). 
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Kita’s system for form filling with the Official Notice that a software package may be imported as a Python file. Such a modification would be the simple combination of two known systems to yield predictable results.
Claims 10-11 and 15-16 are drawn to instructions stored in a medium that implement the functions of the system recited in claims 1-2 and 6-7, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.
Regarding claim 12, which depends on claim 10, Goodsitt teaches wherein the user is identified as a first user with one or more credentials to access the form. Goodsitt fig. 4 (step 409), ¶ 57.
Regarding claim 13, which depends on claim 12, Kita teaches wherein the user is a healthcare worker and the form is accessed within a healthcare system. As user in the limitation, the term “healthcare” is merely and intended use and not given patentable weight. MPEP § 2103(I)(C).
Claims 17-20 are drawn to a method for performing the functions of the system recited in claims 1-4, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Kita, US 2009/0300505 A1, in view of Goodsitt et al., US 2021/0294967 A1, further in view of Stepaniuk, US 2017/0357759 A1.
Regarding claim 14, which depends on claim 13, Kita and Goodsitt do not explicitly disclose, but the combination of Kita with Stepaniuk teaches wherein the form is released into an electronic medical record upon completion of all required form fields. In Kita, form field contents may be stored. Kita fig. 8. Kita does not explicitly disclose medical records and required form fields. However, Stepaniuk teaches this limitation. Stepaniuk ¶¶ 90-91. 
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Kita’s process of storing form fields contents in a form filling system with Stepaniuk’s use of medical records and required form fields. Such a modification would minimize mistakes and errors. See Stepaniuk ¶¶ 4-5.

Response to Arguments
I. Rejections under § 112(a)
The prior rejections of claims 2, 4-5, 18 and 20 under § 112(a) have been withdrawn based on the corresponding amendment to the claims. 
The prior rejections of claims 8-9 are maintained. Applicant asserts that paragraph 33 of the specification “describes the backend plug-in containing instructions to implement the frontend portion of the present invention.” Reply at 8. However, the statement that a backend process can implement a frontend process is internally contradictory. A frontend process is by definition implemented by client-side hardware. Additionally, the specification is far from clear as to the role of the back-end plugin. For example, paragraph 33 also states that “the backend 220 allows for the management and handling of data collected by the client-side browser 210 and Live web based-forms front end code 214.” In other words, the specification states that the backend plugin processes data collected by a frontend process. Accordingly, it is impossible for the backend plugin to “implement the frontend portion of the present invention.” Finally, even if one was to ignore the contradictions and inconsistencies found in paragraph 33, the specification still fails to provide a sufficiently detailed algorithm for allowing a backend plugin to implement the frontend portion of the disclosed invention.

II. Rejections under § 112(b)
The prior rejections of claims 10 and 17 under § 112(b) have been withdrawn based on the corresponding amendment to the claims.

III. Rejections under § 103
Applicant’s arguments with respect to the nonobviousness of the pending claims have been fully considered. Applicant alleges that Kita does not disclose “automatically detect[ing] that a web-based page in an application is a user-modifiable form based on detection of one or more fillable form fields in the web-based page.” Reply at 9-10. The Office respectfully disagrees. Kita discloses a system that renders a web page including input fields. Kita ¶ 52. The system renders the input fields by detecting tags (e.g., <textarea>) within a corresponding HTML file. Id. ¶ 139. Accordingly, contrary to Applicant’s allegation, Kita discloses detecting that a web page is a user-modifiable form based on the detection of fillable form fields within the web page.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144